IN THE SUPREME COURT OF THE STATE OF NEVADA


                SATICOY BAY LLC SERIES 7904                             No. 84429
                LIMBWOOD, A NEVADA LIMITED
                LIABILITY COMPANY,
                                  Appellant,
                              vs.
                ELKHORN COMMUNITY                                           FILED
                ASSOCIATION, A NEVADA NON-
                PROFIT CORPORATION; AND ATC                                 AUG 0 9 2022
                ASSESSMENT COLLECTION GROUP,                              ELIZABETH A. BROWN
                                                                        CLERK OF StiPREME COURT
                A FOREIGN LIMITED LIABILITY                            BY    5
                                                                             DEPUTY CLERK.
                COMPANY,
                                  Res • ondents.

                                     ORDER DISMISSING APPEAL

                            Pursuant to the stipulation of the parties, and cause appearing,
                this appeal is dismissed. The parties shall bear their own costs and attorney
                fees. NRAP 42(b).
                            It is so ORDERED.



                                                   CLERK OF THE SUPREME COURT
                                                   ELIZABETH A. ROW

                                                   BY:




                cc:   Hon. Gloria Sturman, District Judge
                      Persi Mishel, Settlement Judge
                      Roger P. Croteau & Associates, Ltd.
                      Brandon E. Wood
 SUPREME COUR
      OF
                      Leach Kern Gruchow Anderson Song/Las Vegas
    NEVADA            Eighth District Court Clerk
CLERK'S ORDER


                                                                                      a?-a9cita